Citation Nr: 1714023	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus and coronary artery disease.


REPRESENTATION

The Veteran represented by: National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claim was before the Board in April 2014 and March 2016, at which times the Board remanded the claim for further development.

In February 2006, the Veteran filed a service-connection claim for high blood pressure.  The RO denied this claim in a May 2006 rating decision.  The Veteran subsequently filed a new claim in September 2009 for, among other things, high blood pressure secondary to diabetes, for which he had been granted service connection in March 2006.  In November 2010, the Veteran was granted service connection for coronary artery disease/ ischemic heart disease.  In January 2011, he wrote the VA stating that he believes his high blood pressure is also due to his heart disease.

The Veteran argues that he is entitled to service connection on a secondary basis, as his high blood pressure is, he claims, causally related to his service-connected diabetes mellitus and coronary artery disease.  In this regard, the Board notes that new theories of causation do not themselves constitute new claims, which obviate the necessity of presenting new and material evidence for that same claim.  Rather, separate theories of entitlement (as opposed to a distinct underlying pathology) do not constitute a "new" claim and must be addressed as part of the current application to reopen.  See Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd sub nom, Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  Therefore, the Board considers the Veteran's September 2009 claim as a claim to reopen the previously denied claim for high blood pressure.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A May 2006 rating decision denied service connection for hypertension.

2.  Evidence associated with the claim file since the May 2006 denial if relevant and probative.  


CONCLUSIONS OF LAW

1.  The May 2006 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this case, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Legal Criteria and Analysis

Service connection for hypertension, previously characterized as high blood pressure, was denied in a May 2006 rating decision on the basis that there was no treatment for high blood pressure while in service.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service treatment records, which showed high blood pressure readings while in service, as well as private treatment records, including a January 2006 letter from the Veteran's private physician opining that stated "his high blood pressure appears to be an ongoing problem from his time in the armed service."

The RO's May 2006 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the May 2006 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board has made a careful review of the record.  The Veteran was granted service connection for diabetes mellitus in March 2006.  In October 2009, the Veteran wrote to the VA stating that he had been informed by his VA doctor that his high blood pressure was getting worse due to his diabetes.  He also stated that he had been provided a VA booklet that stated that type 2 diabetes causes high blood pressure.  

The Board notes that the Veteran is competent to report a statement that a doctor told him.  This new evidence relates to current a nexus between the Veteran's claimed hypertension and his service connected diabetes mellitus.  This new evidence cures a prior evidentiary defect; namely, a nexus to service or a service connected disability.  In addition, this new evidence is relevant and probative.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for hypertension is reopened and in this regard, the Veteran's appeal is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


ORDER

The application to reopen the claim for service connection for hypertension is granted.


REMAND

The Veteran has claimed entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and coronary artery disease.

In October 2009, the Veteran was afforded a VA medical examination for an opinion as to whether his hypertension was due to his service connected diabetes.  
In July 2011, the VA obtained a medical opinion to address whether the Veteran's hypertension is secondary to his service connected coronary artery disease/ ischemic heart disease.  In March 2016, the Board found the two opinions to be inadequate for rating purposes because they failed to provide an adequate rationale concerning whether the Veteran's service connected diabetes mellitus and coronary artery disease aggravated his hypertension.  In June 2016, the Board received a medical addendum opinion, which addressed the aggravation issues, as well as the potential connection between the Veteran's hypertension and herbicide exposure in Vietnam.

However, the Board notes that at no point has a VA medical professional addressed the issue of direct service connection between the Veteran's hypertension and blood pressure readings while in service.  A medical examination is required under 38 U.S.C § 5103A(d)(2), when (1) there is evidence of a current disability; (2) evidence that the veteran's injury or disease occurred during service; (3) an indication that a nexus exists between the disability and service; and (4) the Board has insufficient competent medical evidence to make such a determination.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), (emphasis added).  The Veteran currently has a diagnosis of hypertension and it appears that he had elevated blood pressure readings at times while in service.  In light of the fact that the Veteran's private physician's January 2006 correspondence indicates a connection between the Veteran's current diagnosis and in-service findings, the Board finds that further development is necessary to address whether a nexus exists between disability and service.  See 38 C.F.R. § 3.159 (c).

In addition, the Board notes that the Veteran's medical records from a February 2006 VA examination indicate that he receives Social Security Disability.  However, there are no Social Security records in the claim file.  The Board will also remand to obtain these records.  See Golz v. Shinseki, 590 F.3d 1371, 1320 (2010); 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration pertaining to any award of disability benefits.  The Board notes that in a VA examination report from February 2006, the examiner stated that the Veteran has been on Social Security disability since June 2004.

2.  After obtaining the above, obtain an addendum medical opinion addressing any potential connection between the Veteran's hypertension and blood pressure readings while in service.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  After reviewing the claim file, the examiner should answer the following question:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is related to his active duty service?

A detailed rationale for the opinion must be provided.  Attention is invited to the January 2006 letter from the Veteran's private physician, R.D. French, which states that the Veteran had high blood pressure while in service and that his high blood pressure appears to be an ongoing problem since service.  Attention is also invited to the Veteran's service treatment records, which show his blood pressure at his pre-induction examination in April 1965 as 140/90, at separation from service examination in May 1967 as 128/84, and in a March 1967 treatment record as 125/70. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


